Citation Nr: 1517859	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 30 percent for residuals of right orbital floor with right eye inflammation, pain, and headaches.  

3.  Entitlement to an increased rating for service-connected sinusitis, to include an initial, compensable rating and a rating in excess of 30 percent, from October 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is located on Virtual VA.  

In July 2013, the Board remanded this appeal, including a claim of service connection for chloracne, for additional evidentiary development, to include obtaining VA and SSA records and scheduling VA examinations for each disability on appeal.  While on remand, the RO - the agency of original jurisdiction (AOJ) in this case, conducted all requested development and has returned the appeal to the Board for adjudication.  The AOJ also granted entitlement to service connection for chloracne and assigned an initial 20 percent rating, which was a full grant of the benefits being sought in that regard.  Accordingly, the issues remaining on appeal are as listed on the first page of this decision.  

For reasons explained below, the issue of entitlement to a disability rating in excess of 30 percent for residuals of right orbital floor with right eye inflammation, pain, and headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing acuity in the Veteran's left and right ears.  

2.  Prior to December 21, 2009, the preponderance of the evidence does not reflect that the Veteran was experiencing one or two incapacitating episodes or three to six non-incapacitating episodes of sinusitis per year, but there was x-ray evidence of sinusitis.  

3.  From December 21, 2009 and thereafter, the preponderance of the evidence shows the Veteran's sinusitis has been manifested by near constant, non-incapacitating episodes per year which were manifested by sinus pain and purulent discharge.  There is no lay or medical evidence showing the Veteran required radical surgery or was manifested with chronic osteomyelitis, that his symptoms of sinus pain and purulent discharge continued after repeated surgeries, or that his sinusitis impacts his ability to work.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  Prior to December 21, 2009, the criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.97, Diagnostic Code 6513 (2014).  

3.  From December 21, 2009, the criteria for a 30 percent rating, but no higher, have been met for sinusitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.97, Diagnostic Code 6513 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Review of the record reveals VA satisfied its duties to notify and assist the Veteran with respect to the increased rating claims on appeal.  The Veteran's hearing loss and sinusitis claims arise from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The RO provided the Veteran with a fully adequate VCAA notice letter in May 2002 prior to granting service connection for hearing loss and sinusitis.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).

Based on the foregoing, the Board concludes the Veteran has been provided with proper notice with respect to all claims decided herein, as the May 2002 notice letter meets the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claims on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.

The Veteran was also afforded several VA examinations in conjunction with the increased rating claims decided herein, including in May and June 2002, December 2009, October 2013, and February 2014.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss and sinusitis disabilities, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

With respect to the hearing loss claim, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the June 2002 examiner noted the Veteran experienced more hearing loss and found himself talking loud at the end of the day, while the examiners who conducted the December 2009 and October 2013 examinations noted the Veteran had difficulty hearing in noisy/stressful situations or with background noise.  Therefore, the Board finds that the VA examinations fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's hearing loss rating claim and no further examination is necessary.

Additionally, in March 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the severity of each of his service-connected disabilities.  The VLJ also sought to identify any pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased compensation benefits. 

As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Finally, as noted in the Introduction, in July 2013, the Board remanded this appeal for additional development, to include (in pertinent part) obtaining the Veteran's outstanding VA and SSA records and obtaining an updated VA examinations to evaluate the severity of his service-connected disabilities.  All outstanding VA records have been obtained and associated with the claims file but, in August 2013, SSA informed VA that the Veteran's SSA records had been destroyed.  Review of the record also reveals the Veteran was afforded VA audio, headache, and sinus examinations in October 2013 and February 2014, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

In September 2002, the AOJ awarded service connection for bilateral sensorineural hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective October 23, 2000.  

In August 2003, the Veteran disagreed with the initial, noncompensable disability rating assigned to his service-connected hearing disability, which is the basis of this appeal.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2014).  

Summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2014).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

The evidentiary record contains VA audiological examinations conducted in June 2002, December 2009, and October 2013, which are considered the most competent, reliable, and probative evidence of record.  Indeed, while the additional medical evidence of record, inclusive of VA and private treatment records, show the Veteran has continued to complain of decreased hearing and has received hearing aids for his bilateral hearing impairment, the other medical evidence of record does not contain any audiological examinations used to evaluate the Veteran's hearing acuity during the appeal period.  Additionally, as noted, the Veteran has not identified any outstanding evidence relevant to this claim.  Therefore, the VA examinations are considered the most competent, reliable, and probative evidence of record regarding the severity of his service-connected bilateral hearing loss during the appeal period.  

The results of the June 2002 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 36.25 decibels, with speech recognition of 100 percent, while the average pure tone threshold in the right ear was 36.25 decibels, with speech recognition of 100 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The results of the December 2009 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 51.25 decibels, with speech recognition of 94 percent, while the average pure tone threshold in the right ear was 32.5 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The results of the October 2013 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 40 decibels, with speech recognition of 92 percent, while the average pure tone threshold in the right ear was 32.5 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  He has not alleged that his hearing has worsened since this last examination and the Board finds that the evidence of record is adequate for rating purposes.  

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he does not have a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero percent disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria.  

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in October 2000, has hearing loss disability been more disabling than as currently rated under this decision.

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, as the evidence preponderates against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Sinusitis

In September 2002, the AOJ awarded service connection for sinusitis and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.97, DC 6513, effective October 23, 2000.  

In August 2003, the Veteran disagreed with the initial noncompensable disability rating assigned to his disability, which is the bass of this appeal.  Thereafter, in June 2014, the RO increased his disability rating to 30 percent, effective October 1, 2013.  The Veteran was notified of the increased rating but he did not withdraw his appeal.  Accordingly, his appeal continues and the Board will evaluate whether a compensable rating is warranted prior to October 1, 2013 and whether a rating higher than 30 percent is warranted thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).

Sinusitis, including chronic maxillary sinusitis under DC 6513, is evaluated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis that is detected by X-ray only; a 10 percent rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note under the General Rating Formula reflects that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The pertinent evidence of record reflects that the Veteran's sinusitis is consistently manifested by subjective complaints of congestion, drainage, and green mucous.  At the May 2002 examination, the Veteran reported having difficulty with congestion drainage from his right sinus only but there was no objective evidence of tenderness on percussion of the facial sinuses.  In December 2009, there was objective evidence of tenderness in the right maxillary area, and the Veteran reported that his sinus problems were constant, as they occurred 365 days a year, interfered with breathing through the nose, and were manifested by purulent discharge and pain.  Nevertheless, he stated his episodes were not incapacitating and have not required antibiotic or any other treatment.  

At the October 2013 VA examination, the Veteran reported having near constant sinusitis, with constant mucous leakage, which was occasionally green.  He also reported that his sinusitis was manifested by headaches, and pain and tenderness along the ethmoid and maxillary sinuses.  The October 2013 VA examiner noted the Veteran's maxillary sinusitis did not require continuous medication for control, but that he experienced 7 or more non-incapacitating episodes of sinusitis over the previous 12 months, with headaches, pain, and purulent discharge.  He also noted the Veteran experienced three or more incapacitating episodes of sinusitis which required prolonged antibiotics and treatment by a physician.  Nevertheless, the October 2013 VA examiner noted the Veteran's sinusitis was not manifested by rhinitis, laryngitis, or any other pharynx condition, and that the Veteran had not had sinus surgery.  Objective examination also revealed a deviated nasal septum, although the examiner noted the obstruction was not complete or at least 50 percent of the nasal passage.  

During the March 2013 Board hearing, the Veteran testified that his sinusitis is manifested by pain, headaches, nasal congestion and stuffiness on the right, with occasional purulent, green discharge/mucous and occasional nose bleeds that occur a couple days a week.  Despite these symptoms, the Veteran testified that he has not had treatment during the previous six to 12 months and has never had antibiotic treatment.  He also testified that his sinusitis was dissipating.  

The physician who conducted the February 2014 VA examination noted the Veteran's chronic maxillary sinusitis was episodic and related to the appearance of recurrent headaches that were nearly constant and more painful to the right.  The Veteran also reported experiencing purulent, greenish discharge.  The examiner noted, however, that continuous medication is not required to control the sinus condition and that the Veteran's sinusitis disability was not manifested by non-incapacitating episodes, with headaches, pain, and purulent discharge or incapacitating episodes that required prolonged antibiotics and treatment by a physician.  He also noted the Veteran's sinusitis was not manifested by rhinitis, laryngitis, or any other pharynx condition, and that the Veteran had not had sinus surgery.  

VA treatment records note the Veteran's diagnosis of sinusitis; however, in October 2000 and January 2004, he denied having discharge/runny nose, pain, stuffiness, a sinus problem, or sinus headaches, without any additional or subsequent complaints relevant to his sinusitis.  

At the outset, the Board notes the evidence reflects that the Veteran experiences headaches in conjunction with his service-connected sinusitis and residual right orbital floor disability disabilities.  As a result, in the July 2013 remand, the Board requested that a VA physician opine whether the headaches associated with his sinusitis can be separated or distinguished from those attributable to the right orbital floor disability.  

The physician who conducted the October 2013 VA headaches examination opined it is as likely as not that the Veteran's headaches are related to the right orbital fracture, while the physician who conducted the February 2014 VA headaches examination opined that the Veteran's headaches are less likely distinguishable due to the severity, location, and intensity of the headaches, which may be overlapping sinus headaches.  

The United States Court of Appeals for Veterans Claims has held that separate ratings may not be assigned for a single manifestation of several separately diagnosed disorders, even though the cause of the different disorders may be distinct.  Chotta v. Peake, 22 Vet. App. 80 (2008); Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  Given the conflicting medical opinions, the fact that the Veteran first complained of headaches associated with his right orbital floor disability, that sinusitis was granted as secondary to that disability, and that sinusitis is also evaluated based upon other symptoms which do not overlap his residual right orbital floor disability, e.g., sinus pain and purulent discharge, the Board has attributed the Veteran's headaches to his service-connected residual right orbital floor disability and will proceed to evaluate the merits of his increased rating claim.  

Turning to the merits of the increased rating claim, the Board notes that the evidence dated from December 21, 2009 to the present shows the Veteran's sinusitis has been manifested by near constant, non-incapacitating episodes per year which were manifested by sinus pain and purulent discharge.  Indeed, at the December 2009 examination, the Veteran reported that his sinusitis episodes were constant and occurred 365 days a year, while, at the October 2013 VA examination, he reported having near constant sinusitis and the examiner noted he had 7 or more non-incapacitating episodes and three or more incapacitating episodes of sinusitis per year.  In addition, while the February 2014 VA examiner stated that the Veteran's sinusitis was episodic, he further noted that the episodes were related to the appearance of recurrent, constant headaches.  

While the preponderance of the evidence dated from December 21, 2009 to the present shows the Veteran's sinusitis was near constant, there is no lay or medical evidence showing he required radical surgery or was manifested with chronic osteomyelitis, or that his symptoms of sinus pain and purulent discharge continued after repeated surgeries, which is needed to warrant a 50 percent rating under the general rating formula.  Therefore, the Board finds that, from December 21, 2009 and thereafter, the preponderance of the evidence supports the grant of a 30 percent rating, but no higher.  

Despite the foregoing, the Board also finds a compensable rating is not warranted prior to that date, as the pertinent evidence dated prior to December 2009 does not contain any information or evidence relevant to the frequency of the Veteran's sinusitis episodes and the available evidence does not reflect that the severity of his sinusitis was severe enough to warrant a compensable rating.  Indeed, at the May 2002 examination, the Veteran reported having difficulty with congestion drainage from his right sinus only but he did not report how often he experienced congestion drainage and there was no objective evidence of tenderness on percussion of the facial sinuses.  Likewise, the VA treatment records dated prior to December 2009 do not contain any information as to the frequency of his sinusitis episodes and, in fact, reflect that the Veteran denied experiencing discharge/runny nose, pain, stuffiness, a sinus problem, or sinus headaches.  See VA treatment records dated October 2000 and January 2004.  Therefore, because the evidence dated prior to December 2009 does not reflect that the Veteran was experiencing one or two incapacitating episodes  or three to six non-incapacitating episodes of sinusitis per year, but there was x-ray evidence of sinusitis at the May 2002 VA examination, the Board finds a compensable rating is not warranted prior to December 2009.  

In summary, the Board finds the preponderance of the evidence is against the grant of a compensable rating for service-connected sinusitis prior to December 21, 2009, while the preponderance of the evidence supports the award of a 30 percent rating, but no higher, as of December 21, 2009.  In making these determinations, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Final Considerations

The Board has considered whether the Veteran's service-connected hearing loss and sinusitis disabilities should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's hearing loss and sinusitis disabilities are fully contemplated by the schedular rating criteria.  

As regards his bilateral hearing impairment, during the December 2009 examination, the Veteran has reported having difficulty in normal conversational situations, as well as in noisy or stressful situations.  During the October 2013 examination, he reported that his hearing loss affects his daily activities, that background noise interferes with his hearing, and that he cannot hear with background noise or when other people are talking.  Despite this evidence, the functional impairment described by the Veteran does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the bilateral hearing loss disability during the appeal period.

As regards the Veteran's sinusitis, the Board notes that his symptoms of pain and purulent discharge are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's bilateral hearing loss or sinusitis during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the record does not reflect there is an additional impairment that has not been specifically attributed to his service-connected hearing loss or sinusitis disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the AOJ granted entitlement to TDIU, effective from May 9, 2003, the date the Veteran last worked fulltime.  Nevertheless, the Board must consider whether a claim of TDIU was raised by the record prior to May 9, 2003.  

In this regard, the evidence dated prior to May 2003 does not reflect that the Veteran's service-connected bilateral hearing impairment or sinusitis rendered him unemployable or caused any significant effect on his usual occupation.  During the June 2002 VA audio examination, the Veteran reported working various jobs following service but denied any further exposure to loud noises.  Likewise, during the May 2002 VA sinus examination, the Veteran did not report experiencing any occupational impairment as a result of his sinusitis disability.  

The Board notes it is likely that his service-connected disabilities would have some effect on his employability, particularly given his complaints of difficulty hearing in normal conversational situations or in noisy or stressful situations, as well as his constant symptoms of pain and purulent discharge; however, the Board finds any occupational impairment caused by the Veteran's bilateral hearing loss and sinusitis disabilities are contemplated by the ratings currently assigned.  As such, the evidence does not show that the Veteran is unable to obtain substantially gainful employment due to his service-connected bilateral hearing impairment or sinusitis, to include the combined effects of his service-connected disabilities.  Accordingly, further discussion of a TDIU is not necessary.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Prior to December 21, 2009, a compensable rating for sinusitis is denied.  

From December 21, 2009, a 30 percent rating, but no higher, for sinusitis is granted subject to the laws and regulations governing payment of monetary benefits.  


REMAND

The Veteran is seeking a disability rating in excess of 30 percent for his service-connected status post fracture, right orbital floor with inflammation of right eye, pain, and headaches (hereinafter referred to as "residuals of right orbital floor fracture").  

Review of the record shows the AOJ has evaluated the Veteran's residuals of right orbital floor fracture under DC 8100, which provides the rating criteria for migraine headaches.  In this context, as discussed above, the Board has determined (based upon the evidence of record) that the headaches the Veteran experiences are most appropriately attributable to his service-connected residuals of right orbital floor, as opposed to his service-connected sinusitis disability.  

Nevertheless, the Board notes that, in evaluating the severity of the Veteran's service-connected residuals of right orbital floor fracture, the Board must consider all residual disabilities and conditions that attributable to his service-connected disability.  In this context, the Board notes the AOJ has awarded a separate rating for diplopia of the right eye under DC 6090-6079, which is currently rated as 30 percent disabling.  See March 1974 rating decision.  

However, the evidence of record reflects that there are additional, residual eye conditions for which a separate disability rating may be granted as associated with the residual right orbital floor fracture.  

During the March 2013 Board hearing, the Veteran testified that he had been scheduled for a surgical procedure to repair a retinal tear in his right eye.  The March 2014 VA eye examination report shows the Veteran was, in fact, diagnosed with a retinal tear, which had been surgically repaired.  In addition, the March 2014 VA examiner noted there were visible, peripheral retinal scars secondary to the successful treatment of the retinal scar, which did not affect the Veteran's vision.  

During the March 2013 hearing, the Veteran also testified that the tissue around his right eye swells when he exerts himself and that the eye protrudes and pops out a little.  In this regard, the May 2005 VA eye examination report reflects there was objective evidence of slight exophthalmus of the right eye.  

The evidence also reflects that the Veteran has manifested a deviated, right septum during the pendency of this appeal.  See VA examinations dated May 2002 and October 2013.  

Despite the foregoing evidence, the evidentiary record does not contain sufficient information to determine whether the retinal tear, residual scars, right eye swelling, exophthalmus, and deviated septum are residuals of and attributable to the right orbital floor fracture and, thus, warrant a separate disability rating under DC 6008 (detachment of the retina), DC 6011 (retinal scars), DC 6502 (deviated septum), or any other appropriate diagnostic code.  

Therefore, the Board finds a remand is necessary to afford the Veteran a VA examination to determine the current nature and severity of his service-connected residuals of right orbital fracture, to include any residual conditions or disabilities attributable thereto, including specifically the retinal tear, residual retinal scars, right eye swelling, right eye exophthalmus, and deviated right septum shown during the appeal period.  An updated VA headaches examination should also be conducted to determine if the headaches associated with the residual right orbital floor disability have worsened since the last VA examination conducted in February 2014.  

While on remand, the AOJ should also obtain any outstanding VA treatment records dated from May 2014 to the present, as such evidence may be pertinent to the increased rating claim remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, pertinent VA treatment records dated from May 2014 to the present.  Any unsuccessful attempts to obtain this evidence should be documented in the claims file.  

2. Schedule the Veteran for a VA examination(s) to determine the current nature and severity of his service- connected right orbital fracture, to include any residual conditions or disabilities associated therewith, including but not limited to the headaches, retinal tear, residual retinal scars, right eye swelling, right eye exophthalmus, and deviated right septum shown during the appeal period.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Separate examinations may be scheduled to ascertain the severity of each residual manifestation of the service-connected right orbital fracture.  

The claims file must be made available to the examiner(s), and the examiner(s) should include in the examination report discussion of the Veteran's medical history and assertions with respect to the right orbital floor fracture and all associated conditions, disabilities, or manifestations.  

After a careful review of the Veteran's claims file and examination of the Veteran, the VA examiner must describe the current nature and severity of his service-connected right orbital fracture, including all symptomatology, conditions, disabilities, and manifestation related to his service connected right orbital floor fracture.  The VA examiner must specifically address whether the headaches, retinal tear, residual retinal scars, right eye swelling, right eye exophthalmus, and deviated right septum shown during the appeal period are residuals of and attributable to the service- connected right orbital fracture.  

3. If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


